 Case 1:19-cv-09439-PKC Document 249-13 Filed 07/01/20 Page 1 of 8




EXHIBIT HH - REDACTED
  Case 1:19-cv-09439-PKC Document 249-13 Filed 07/01/20 Page 2 of 8



                         TELEGRAM – INDICATION OF INTEREST
                           STAGE A OF THE SUBSEQUENT SALE

Except as otherwise provided, this Indication of Interest: (i) is intended as a statement of the
parties’ mutual intentions only; (ii) is not intended to be, and shall not constitute, a binding or
enforceable agreement between the parties; and (iii) is not intended to impose any obligation
whatsoever on either party.


Deal Structure             ■   Issuance and sale by TON Issuer Inc (the “Issuer”), a wholly owned
                               subsidiary of Telegram Group Inc. (the “Parent”), of a new
                               cryptocurrency called “Grams”, which will be issued following the
                               development and launch of a new blockchain platform (the “TON
                               Network”).

                           ■   The Parent and the Issuer intend to use the proceeds raised from the
                               offering for the development of the TON Blockchain, for the continued
                               development and maintenance of Telegram Messenger and for general
                               corporate purposes at Telegram Messenger. Such expenses are expected
                               to include, among others, equipment, bandwidth, colocation, and user
                               verification costs, as well as wages, offices, and legal and consulting
                               services.


Gram Pricing               ■   The Issuer is offering subscriptions for Grams through an “Initial Sale”
                               and a “Subsequent Sale.”

                           ■   The Initial Sale was completed in February 2018. Approximately 2.25
                               billion Grams were subscribed for in the Initial Sale. In accordance with
                               the pricing formula for Grams described in Section A.4. of the
                               “Telegram Open Network” technical white paper (the “Technical White
                               Paper”), Grams subscribed for in the Initial Sale were priced at
                               US$0.37756101 per Gram, for total gross proceeds of US$850 million.

                           ■   The Subsequent Sale is currently expected to commence in late February
                               2018. While the number of Grams available for subscription in the
                               Subsequent Sale is not currently known, the Issuer currently anticipates
                               offering subscriptions for a maximum of US$1.7 billion worth of Grams
                               in the Subsequent Sale. The Subsequent Sale will be conducted in two
                               stages: “Stage A” and “Stage B.”

                           ■   The Issuer currently anticipates offering subscriptions for a maximum of
                               US$850 million worth of Grams in Stage A. Assuming Stage A is fully
                               subscribed, the pricing formula for Grams described in Section A.4. of
                               the Technical White Paper implies an average price of US$1.33003701
                               per Gram subscribed for in Stage A (such average price as calculated
                               based on the actual number of Grams subscribed for during Stage A, the
                               “Stage A Purchase Price”). Each Gram subscribed for in Stage A will
                               be priced at the Stage A Purchase Price.


Indicative Purchase        ■   Based on the number of Grams you are interested in subscribing for in
Amount                         Stage A and the assumed Stage A Purchase Price set forth above, please
                               indicate on the signature page hereto your total assumed purchase
  Case 1:19-cv-09439-PKC Document 249-13 Filed 07/01/20 Page 3 of 8



                         amount (“Indicative Purchase Amount”).


Purchase Agreement   ■   If the Issuer determines in its sole discretion to offer you the ability to
                         subscribe for Grams in Stage A, you will be required to enter into a
                         purchase agreement with the Issuer and the Parent (the “Purchase
                         Agreement”). Prior to entering into the Purchase Agreement, among
                         other things, you will be required to provide to the Issuer and its
                         representatives (1) certain “know your customer” information and
                         related documentation and (2) certain information and related
                         documentation demonstrating your ability under applicable securities
                         laws to participate in Stage A.

                     ■   The Purchase Agreement shall provide for (i) the payment of the
                         Purchase Amount (as set forth in the Purchase Agreement) by you on or
                         prior to the payment date set forth therein and (ii) upon the terms and
                         subject to the conditions of the Purchase Agreement, the issuance of
                         Grams by the Issuer on the date (the “Network Launch Date”) of the
                         public release of a version of the TON Network after completion of the
                         test launch and security audits, as determined by the Issuer in its sole
                         discretion (the “Network Launch”).


No Assignment        ■   The Purchase Agreement will contain a “no assignment” provision under
                         which each purchaser (a “Purchaser”) shall agree and undertake that
                         from the date of the Purchase Agreement to the Network Launch Date,
                         such Purchaser shall not, without the prior written consent of the Issuer:

                         (a) offer, pledge, sell, contract to sell, sell any option or contract to
                             purchase, purchase any option or contract to sell, grant any option,
                             right or warrant to purchase, or otherwise transfer, encumber or
                             dispose of, directly or indirectly (through a direct or indirect
                             transfer, encumbrance or disposition of any interest in any entity),
                             the investment contract represented by the Purchase Agreement (or
                             any interest therein) or any Grams, or any securities convertible into
                             or exercisable or exchangeable for the investment contract
                             represented by the Purchase Agreement or any Grams, or publicly
                             disclose the intention to make any such offer, sale, pledge or
                             disposition; or

                         (b) enter into any swap or other agreement that transfers, directly or
                             indirectly, in whole or in part, any of the economic consequences of
                             ownership of the investment contract represented by the Purchase
                             Agreement (or any interest therein) or any Grams,

                         whether any such transaction described in paragraphs (a) or (b) above is
                         to be settled by delivery of the investment contract represented by the
                         Purchase Agreement or any Grams, in cash or otherwise; provided,
                         however, that the above restrictions shall not apply to transfers of Grams
                         to an affiliate (as defined in the Purchase Agreement) of such Purchaser
                         to the extent that such affiliate agrees in writing with the Issuer and the
                         Parent to be bound by transfer restrictions substantially identical to the
                         above.

                     ■   The Purchase Agreement shall not contain any restriction on the


                                           2
   Case 1:19-cv-09439-PKC Document 249-13 Filed 07/01/20 Page 4 of 8



                        transferability of Grams once they are delivered to the Purchaser.


Termination         ■   The obligation to issue Grams pursuant to the Purchase Agreement shall
                        automatically terminate upon the earlier of:

                        (a) the occurrence of (i) a voluntary termination of operations of the
                            Issuer; (ii) a general assignment for the benefit of the creditors of
                            the Issuer; or (iii) any other liquidation, dissolution or winding up of
                            the Issuer, whether voluntary or involuntary (each of clauses (i), (ii)
                            and (iii), a “Dissolution Event”); and

                        (b) 31 October 2019 (the “Deadline Date”), if the Network Launch has
                            not occurred as of such date,

                        provided that, subject to certain exceptions enumerated in the Purchase
                        Agreement, the Issuer and the Parent shall repay to the Purchaser the
                        Termination Amount (as defined in the Purchase Agreement) upon the
                        occurrence of a Dissolution Event or immediately following the
                        Deadline Date, as applicable.

                    ■   The Issuer and the Parent may at any time by giving notice in writing to
                        a Purchaser terminate the Purchase Agreement of such Purchaser with
                        immediate effect in the event that the Issuer has not received the
                        Purchase Amount on or prior to the applicable payment date set forth
                        in the Purchase Agreement.


Purchaser’s         ■   The Purchaser warrants to the Issuer and the Parent that each of its
Warranties              responses on the signature page hereto is true, accurate and not
                        misleading as at the date indicated on the signature page.

                    ■   The Purchaser warrants to the Issuer and the Parent that the Purchaser
                        has the full legal capacity, power and authority to execute this Indication
                        of Interest and any person executing this Indication of Interest is duly
                        authorized by the Purchaser to do so.


Expenses            ■   No expense reimbursement shall be provided by the Issuer or the Parent
                        for your counsel or for any other expenses incurred by you or your
                        representatives. Each party shall be liable for its own costs in
                        investigating and negotiating the transaction (including this Indication of
                        Interest and any binding transaction documentation).


Confidentiality     ■   You undertake (a) to keep this Indication of Interest and any other
                        information provided to you or your representatives by or on behalf of
                        the Issuer or the Parent secret at all times, except with the prior written
                        consent of the Issuer and the Parent, (b) not to disclose such information
                        or allow such information to be disclosed in whole or in part to any third
                        party without the prior written consent of the Issuer and the Parent, and
                        (c) not to use such information in whole or in part for any purpose other
                        than in connection with your subscription for Grams. You undertake to
                        take all reasonable measures to ensure the confidentiality of this
                        Indication of Interest and any other information provided to you or your


                                          3
  Case 1:19-cv-09439-PKC Document 249-13 Filed 07/01/20 Page 5 of 8



                         representatives by the Issuer or the Parent.


Non-Binding Nature   ■   Save for the sections “Purchaser’s Warranties”, “Expenses”,
                         “Confidentiality”, “Non-Binding Nature” and “Governing Law and
                         Dispute Resolution”, this Indication of Interest shall not be a binding or
                         legally enforceable agreement or commitment by the parties to negotiate
                         towards or conclude any agreement in relation to the transactions
                         contemplated hereby and shall not give rise to any other legal
                         consequences or create any binding obligations on any of the parties.

                     ■   The content of any executed Purchase Agreement as expressly set out
                         therein shall represent the entire understanding and will constitute the
                         entire agreement among you, the Issuer and the Parent in relation to the
                         subject matter thereof and the transactions contemplated thereby, and
                         shall supersede all previous agreements, understandings or arrangements
                         (whether express, implied, oral or written (whether or not in draft form))
                         among you, the Issuer and/or the Parent with respect thereto.


Governing Law and    ■   This Indication of Interest and any claim, dispute or difference
Dispute Resolution       (including non-contractual claims, disputes or differences) arising out of,
                         or in connection with, this Indication of Interest or its subject matter
                         shall be governed by, and construed in accordance with, English law.

                     ■   Any dispute, controversy or claim arising out of or in connection with
                         this Indication of Interest, including any question regarding its existence,
                         validity or termination, shall be referred to and finally resolved by
                         binding arbitration under the Rules of Arbitration of the London Court of
                         International Arbitration. The place of arbitration shall be London,
                         England. There shall be three arbitrators, and the parties agree that one
                         arbitrator shall be nominated by the Issuer and the Parent and one
                         arbitrator shall be nominated by you, in each case for appointment by the
                         LCIA Court in accordance with the LCIA Rules. The third arbitrator,
                         who shall act as the chairperson of the tribunal, shall be nominated by
                         agreement of the two party-appointed arbitrators within fourteen days of
                         the confirmation of the appointment of the second arbitrator, or in
                         default of such agreement, appointed by the LCIA Court.




                                           4
Case 1:19-cv-09439-PKC Document 249-13 Filed 07/01/20 Page 6 of 8




           Redacted                 Redacted            Redacted
Case 1:19-cv-09439-PKC Document 249-13 Filed 07/01/20 Page 7 of 8
Case 1:19-cv-09439-PKC Document 249-13 Filed 07/01/20 Page 8 of 8
